                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



SAMUEL ROBERT QUEEN,

                               Plaintiff,

            v.                                         CASE NO. 05-3005-SAC

MILDNER, FNU, et al.,

                               Defendants.


                            MEMORANDUM AND ORDER



      This matter is a Bivens1-type civil rights action filed by a

prisoner in federal custody. It comes before the Court on defendants’

motion to dismiss, or, in the alternative, motion for summary judgment

(Doc. 99). For the reasons that follow, the Court grants the motion

and dismisses this matter.

                          Nature of the Complaint

      Plaintiff claims that defendants interfered with his access to

the courts by removing legal materials from his cell in the Special
Housing Unit (SHU), by failing to provide him with administrative

remedy forms, by failing to provide him with photocopies, by denying

him access to the law library in the SHU, by failing to provide him

with financial statements from his institutional account, and by

retaliating against him by transferring him to a higher security

prison.

                             Procedural History
      Plaintiff commenced this action on January 7, 2005. On January

1 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971).
18, before the matter had been screened, he filed a supplement to the

complaint. On January 21, 2005, the Court directed him to submit a

financial statement that complied with 28 U.S.C. § 1915(b) and a

complaint presented on a form pleading.

     Plaintiff filed an amended complaint on February 4, 2005. He

alleged a failure to file grievances and provide him with documents

needed for access to the courts, including grievances, financial

statements, and unspecified copies. He alleged that the defendants

now avoided visiting him in segregation, causing him humiliation. As

relief, he sought declaratory and injunctive relief and attorney fees.

     On February 28, 2005, plaintiff filed a motion for joinder of

parties, which sought to add two defendants, J.D. Crook and Cindy

Ashman. On April 26, 2005, he filed a motion to dismiss defendant

Goode. On May 3, 2005, he filed a motion to amend the complaint seeking

to add defendants Ashman and Crook and to remove defendant Goode. He

also filed a second motion on the same day to add defendants Crook

and Ashman; that pleading alleged retaliation by Grey and Ashman for

filing lawsuits by unreasonable classification and claimed that Crook
admonished him for filing over 100 grievances during his 12 years of

incarceration. Plaintiff asserted that Crook had aided defendants in

their attempts to keep him from filing for redress.

     On May 12, 2005, the Court ordered plaintiff to submit an initial

partial filing fee, denied his motion for preliminary injunctive

relief, granted his motions to add defendants Ashman and Crook,

granted the motion to dismiss defendant Goode, and granted his two

motions to amend the complaint.
     Plaintiff submitted the initial partial filing fee in June 2005.

On February 2, 2006, the Court granted leave to proceed in forma
pauperis and directed the service of process on defendants Mildner,

Grey, Childs, Ashman and Crook.

     On March 6, 2006, plaintiff filed a motion for leave to amend

the complaint, and on April 3, 2006, he filed a supplement to the

motion.

     On July 13, 2006, defendants filed a motion to dismiss the

complaint under 28 U.S.C. § 1915(g), asserting that plaintiff was

subject to the “three strikes” provision of the federal in forma

pauperis statute. On August 3, 2006, the Court directed plaintiff to

submit the $50.00 balance owed on the filing fee. Plaintiff failed

to do that, and the Court dismissed the matter without prejudice on

September 12, 2006.

     Following the dismissal, plaintiff filed two motions for relief

from judgment, a motion to modify payments, a motion to return original

exhibits, and a motion for relief from judgment in the nature of

mandamus. On October 31, 2017, the Court granted the motions for relief

from judgment, reopened the action, and requested a status report from

the parties.
     In January 2018, plaintiff filed a motion to amend the complaint,

and in February 2018, he filed another motion to amend. In May 2018,

he filed a motion for judgment on the pleadings, or, in the

alternative, for summary judgment. On November 29, 2018, defendants

filed a motion to dismiss, or, in the alternative, for summary

judgment.

               Plaintiff’s motion for reconsideration

     Plaintiff filed an objection to the Court’s ruling denying his
most recent motions to amend, filed in January and February 2018. He

asserts the denial of those requests is an abuse of discretion.
Generally, there are three grounds that justify the reconsideration

of an interlocutory order: “(1) an intervening change in the

controlling law; (2) new evidence [that was] previously unavailable;

[or] (3) the need to correct clear error or prevent manifest

injustice.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012

(10th Cir. 2000); D. Kan. R. 7.3(b).

     As reflected in the procedural history shown above, plaintiff

had filed multiple similar motions in this matter and had been advised

that he would not be allowed additional amendment except upon a showing

of good cause. The Court has reviewed its order rejecting the most

recent motions to amend in light of the standards governing a motion

for reconsideration and finds no ground to grant relief.

                           Legal Standards

                 Fed. R. Civ. P. 12(b)(1) Standard

     Dismissal under Rule 12(b)(1) is appropriate if the Court lacks

subject matter jurisdiction over claims asserted in the complaint.

Dismissal under this provision is not a judgment on the merits of the

action but rather a determination that the court lacks authority to
adjudicate the matter. See Castanedea v. INS, 23 F.3d 1576, 1580 (10th

Cir. 1994)(recognizing that the federal courts are courts of limited

jurisdiction and may exercise jurisdiction only where they

specifically are authorized to do so).

     Motions to dismiss brought under Rule 12(b)(1) “generally take

one of two forms: (1) a facial attack on the sufficiency of the

complaint’s allegations as to subject matter jurisdiction; or (2) a

challenge to the actual facts upon which subject matter jurisdiction
is based.” Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002).

If the motion is a facial challenge, the Court accepts the plaintiff’s
allegations as true. Id. Where the motion is brought as a factual

attack, a court has “wide discretion to allow affidavits, other

documents, and a limited evidentiary hearing to resolve disputed

jurisdictional facts.” Holt v. United States, 46 F.3d 1000, 1003 (10th

Cir. 1995).

                      Fed. R. Civ. P. 12(b)(6)

     “The nature of a Rule 12(b)(6) motion tests the sufficiency of

the allegations within the four corners of the complaint.” Mobley v.

McCormick, 40 F.3d 337, 340 (10th Cir. 1994); Fed. R. Civ. P. 12(b)(6)(a

complaint may be dismissed for “failure to state a claim upon which

relief can be granted”). In reviewing a motion under Rule 12(b)(6),

the court “is not to weigh potential evidence that the parties might

present at trial, but to assess whether the plaintiff’s complaint

alone is legally sufficient to state a claim for which relief may be

granted.” Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d

1226, 1236 (10th Cir. 1999)(citation omitted). Pleadings that present

only bare legal conclusions are not given the assumption of truth;

instead, they must be supported by allegations of fact. See Ashcroft
v. Iqbal, 556 U.S. 662, 677-79 (2009).

                     Summary Judgment Standards

     Summary judgment is appropriate if the moving party shows that

there is no genuine dispute as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) and

(c). A factual dispute is “material” only if it “might affect the

outcome of the suit under the governing law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court views all evidence
and draws all reasonable inferences in the light most favorable to

the party opposing summary judgment. Pinkerton v. Colorado Dep’t. of
Transp., 563 F.3d 1052, 1058 (10th Cir. 2009)(citation omitted).

However, “[w]here the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party, there is no ‘genuine

issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)).

                        Uncontroverted Facts

1. Plaintiff a federal prisoner who was incarcerated at the United

  States Penitentiary Leavenworth (USPL) from August 17, 2001,

  through August 26, 2005. (Doc. 100, Ex. 1, Decl. of Mary A. Noland,

  Deputy Regional Counsel, Attach. A, Plaintiff’s Public Information

  Data and Attach. B. Inmate History (Institutions)).

2. The federal Bureau of Prisons (BOP) has a four-part administrative

  remedy procedure available to prisoners in its custody. (Doc. 100,

  Noland decl., Attach. C, Program Statement 1330.18, Administrative

  Remedy Program.)

3. The administrative remedy procedure requires a federal prisoner to

  first seek the informal resolution of the complaint. If that is

  unsuccessful, the prisoner must file a written grievance to the
  warden of the facility. The prisoner next may appeal to the Regional

  Director. Finally, the inmate may appeal to the Director, National

  Inmate Appeals, in the Office of the General Counsel. (Noland decl.

  par. 7.)

4. The BOP maintains SENTRY, a central database of administrative

  grievances filed by federal prisoners. The database is not purged

  and allows a search of prisoner grievances from the time of its

  creation in 1990. (Noland decl. par. 10.)
5. SENTRY reflects that plaintiff has filed 273 administrative

  grievances during his incarceration and has exhausted 48 claims,
  including administrative discipline, sanitation in the SHU,

  clothing, mail, storage space, classification, the Inmate

  Financial Responsibility Program, filing fee deductions, financial

  encumbrances, and the execution of the Judgment and Commitment

  Order in his criminal case. (Noland decl. par 11 and Attach. D.,

  administrative remedy generalized retrieval data.)

6. While housed in the SHU at USPL, plaintiff filed 28 administrative

  grievances. (Noland decl. par. 12, Attach. E. Administrative Remedy

  Data 05-04-2004 – 08-31-2005.)

7. The BOP allows federal correctional facilities to designate an

  Administrative Remedy Coordinator (ARC) to oversee the grievance

  procedure at all levels. At USPL, this function is managed by the

  Executive Assistance to the Warden. Incident to this

  responsibility, the ARC is available to meet with inmates during

  institutional rounds, weekly rounds in the SHU, and at other times.

  (Noland decl., par. 14, Attach. C.)

8. The ARC and the Administrative Remedy Clerk are available to address

  concerns presented by informal requests to staff sent through
  institutional mail. Id. At the time relevant to this action, the

  USPL population did not have electronic mail. Id.

9. The BOP allows the rejection of grievances on certain grounds, such

  as failure to sign, submission at the wrong tier of review, and

  failure to provide verification to support late submission. (Noland

  decl., par. 16, Attach. C.)

10.A prisoner may submit a grievance he deems sensitive directly to

the regional or national levels. Id.
11. Defendants Mildner, Childs, and Gray were members of plaintiff’s

Unit Team during the relevant period. They routinely met with inmates
in their caseload who were housed in the SHU. (Ex. 2, Declaration of

Charles Mildner; Ex. 3, Declaration of John Childs; Ex. 4, Declaration

of Michael Gray.) The Unit Team members conducted rounds as a group,

met with prisoners assigned to their caseload, and brought materials

with them to address concerns with those prisoners. Id. These weekly

rounds included the SHU and Building 63 when that building was used

as overflow housing for prisoners assigned to the SHU. Id.

                                 Analysis

Claims against defendants in their official capacity

     Plaintiff appears to sue defendants in both their individual and

official capacities. Section 1331 provides that “[t]he district

courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. In Bivens, the Supreme Court identified a remedy for

constitutional violations committed by federal officials. Bivens, 403

U.S. 388. It is settled, however, that “a Bivens claim can be brought

only against federal officials in their individual capacities” and

cannot be presented directly against the United States, federal
agencies, or federal officials acting in their official capacities.

Smith v. United States, 561 F.3d 1090, 1099 (10th Cir. 2009)(citing

Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001)); see also Hatten

v. White, 275 F.3d 1208, 1210 (10th Cir. 2002)(“A Bivens action may

not be brought against federal agencies or agents acting in their

official capacities.”).

     Plaintiff’s claims against defendants in their official

capacities therefore must be dismissed.
Exhaustion of administrative remedies

     The Prison Litigation Reform Act (PLRA) states: “No action shall
be brought with respect to prison conditions … by a prisoner confined

in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a). The exhaustion requirement applies to any prisoner who

presents a claim concerning “general circumstances or particular

episodes” of prison life. See Porter v. Nussle, 534 U.S. 516, 532

(2002). “Proper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules because no adjudicative

system can function effectively without imposing some orderly

structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S.

81, 90 (2006).

     The exhaustion requirement is mandatory. Jones v. Bock, 549 U.S.

199, 211 (2007). However, the requirement extends only to the

exhaustion of “available” remedies. See Ross v. Blake, 136 S. Ct. 1850

1858-60 (2016). An administrative procedure may be unavailable “when

prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or

intimidation.” Id. at 1860.
     Because the failure to exhaust is an affirmative defense,

defendants have “the burden of asserting and proving that the

plaintiff did not utilize administrative remedies.” Tuckel v. Grover,

660 F.3d 1249, 1254 (10th Cir. 2011). However, “[o]nce a defendant

proves that a plaintiff failed to exhaust … the onus falls on the

plaintiff to show that remedies are unavailable to him.” Id.

     The records produced by defendants show that plaintiff filed 28

grievances between May 2004 and August 2005 while held in the SHU,
(Doc. 100, Ex. 1, Attach. E), and the declarations by the Unit Team

members who had regular contact with the plaintiff set out the process
for requesting forms and addressing concerns.

     The records presented by defendants show that plaintiff filed

grievances on a variety of issues, but there is no evidence that he

completed the remedy process on the issues he presents in this action.

In contrast, plaintiff makes only general statements that he was not

provided adequate access to the administrative remedy procedures; his

conclusory allegations are insufficient to demonstrate that there is

a genuine issue of fact in this matter.

     Moreover, as defendants argue, plaintiff’s claim concerning

access to the grievance procedure is essentially the same as a claim

presented in his amended complaint in Case No. 05-3275-SAC. In that

case, plaintiff alleged the intentional denial of the right to seek

redress of grievances by defendants including defendants Gray,

Childs, and Mildner. This Court rejected that claim, and the decision

was affirmed on appeal. Queen v. McIntire, et al., 290 F.3d Appx. 162,

2008 WL 3906751 (10th Cir. Aug. 25, 2008). Likewise, in Case No.

05-3022, plaintiff, proceeding under both Bivens and the Federal Tort

Claims Act, alleged a loss of legal materials incident to his May 2004
transfer into the SHU, the denial of remedy forms, and the destruction

of remedy forms. The Court granted defendants’ motion to dismiss, or,

in the alternative, for summary judgment, finding, in part, that the

record submitted by defendants suggested that plaintiff did not

properly exhaust available remedies concerning claims of access to

the grievance procedure and retaliatory conduct. Plaintiff did not

appeal.

     These claims are subject to dismissal under the principles of
res judicata and issue preclusion. “‘The doctrine of res judicata,

or claim preclusion, will prevent a party from relitigating a legal
claim that was or could have been the subject of a previously issued

final judgment.’” Sullivan v. Davita Healthcare Partners, Inc., ___

Fed. Appx. ___, 2019 WL 2756447, at *2 (10th Cir. Jul. 2, 2019)(quoting

MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005)). Claim

preclusion requires three elements: first, a final judgment on the

merits in the earlier action; second, identity of the parties or

privies in the two lawsuits; and third, the identity of the cause of

action in both suits. Lenox MacLaren Surgical Corp. v. Medtronic,

Inc., 847 F.3d 1221, 1239 (10th Cir. 2017)(quoting King v. Union Oil

Co. of Cal., 117 F.3d 443, 445 (10th Cir. 1997)).

     Issue preclusion applies to bar the consideration of claims where

the issue previously decided is identical; the prior action was

decided on the merits; the party against whom the doctrine is asserted

was a party or in privity with a party in the prior action; and the

party against whom the doctrine is asserted had a full and fair

opportunity to litigate the question in the prior action. Matosantos

Commercial Corp. v. Applebee’s Int’l, Inc., 245 F.3d 1203, 1207 (10th

Cir. 2001).
     Here, it appears that plaintiff presented essentially the same

claim concerning his access to administrative remedy procedures

against the same parties in the present action, in Case No. 05-3022

and Case No. 05-3275. Because the Court reached a decision adverse

to plaintiff on that issue in Case Nos. 05-3022 and 05-3275, that claim

should not be relitigated in the present action.

Claims for declaratory and injunctive relief

     Under the mootness doctrine, the Court must consider whether “a
definite controversy exists throughout the litigation and whether

conclusive relief may still be conferred by the court despite the lapse
of time and any change of circumstances that may have occurred since

the commencement of the action.” Jordan v. Sosa, 654 F.3d 1012, 1024

(10th Cir. 2011)(quoting Moore’s Federal Practice § 101.90 (3d ed.

2010)). “Past exposure to illegal conduct does not in itself show a

present case or controversy regarding injunctive relief.” O’Shea v.

Littleton, 414 U.S. 488, 495 (1974).

     “The touchstone of the mootness inquiry is whether the

controversy continues to touch the legal relations of parties having

adverse legal interests in the outcome of the case, and this legal

interest must be more than simply the satisfaction of a declaration

that a person was wronged.” Wirsching v. Colorado, 360 F.3d 1191, 1196

(10th Cir. 2004)(quotations omitted)(holding prisoner’s claims for

declaratory and injunctive relief were moot due to his release from

prison). See also Mitchell v. Estrada, 225 F.App’x 737, 741 (10th Cir.

2007)(“An inmate’s transfer from a prison facility generally moots

claims for declaratory and injunctive relief related to conditions

of confinement.”)

     Plaintiff’s requests for injunctive relief are moot due to his
transfer from the USPL and must be dismissed.

Plaintiff’s claims for monetary relief and attorney’s fees

     First, to the extent plaintiff’s complaint may be read to seek

compensatory damages, he cannot recover because he does not allege

that he sustained a physical injury. The Prison Litigation Reform Act

provides, in relevant part, that “[n]o Federal civil action may be

brought by a prisoner confined in a jail, prison, or other correctional

facility, for mental or emotional injury suffered while in custody
without a prior showing of physical injury.” 42 U.S.C. §1997e(e). “The

statute limits the remedies available, regardless of the rights
asserted, if the only injuries are mental or emotional.” Searles v.

VanBebber, 251 F.3d 869, 876 (10th Cir. 2001), cert. denied, 536 U.S.

904 (2002).

     Next, plaintiff’s claim for punitive damages requires a showing

that the defendants’ conduct was “motivated by evil motive or intent,

or … involves reckless or callous indifference to the federally

protected rights of others.” Searles, 251 F.3d at 879 (quoting Smith

v. Wade, 461 U.S. 30, 56 (1983)). Because plaintiff has not plausibly

alleged such conduct, the Court concludes that his request for

punitive damages must be dismissed.

    Plaintiff also seeks attorneys’ fees as relief. However,

plaintiff, as a party proceeding pro se, is not entitled to such relief

as he has not incurred such fees. See Kay v. Ehrler, 499 U.S. 432

(1991)(holding that a party who proceeds pro se in an action under

42 U.S.C. § 1983 may not recover attorneys’ fees).

Retaliatory transfer

     Finally, plaintiff alleges that he was subjected to retaliatory

conduct due to his pursuit of legal remedies. He specifically
identifies his transfer from USPL to the United States Penitentiary,

Marion, as a retaliatory act.

     Prison officials may not retaliate against a prisoner for

exercising constitutional rights. Smith v. Maschner, 899 F.2d 940,

947 (10th Cir. 1990). However, to prevail on a claim of unlawful

retaliation, a plaintiff must show that he was engaged in a protected

activity, that the defendants caused him an injury that would deter

a person of ordinary firmness from continuing in that activity, and
that the actions of the defendants were substantially motivated by

the plaintiff’s exercise of constitutional rights. Shero v. City of
Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

     An “inmate claiming retaliation must allege specific facts

showing retaliation because of the exercise of the prisoner’s

constitutional rights.” Fogle v. Pierson, 435 F.3d 1252, 1264 (10th

Cir. 2006)(quotations and citations omitted). Accordingly, “it is

imperative that plaintiff’s pleading be factual and not conclusory.

Mere allegations of constitutional retaliation will not suffice.”

Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir. 1990).

     As defendants point out, plaintiff himself has supplied the

request for transfer completed in May 2005, which identifies the

factual grounds for his redesignation: in December 2004, plaintiff

was seen pushing two homemade weapons from his cell window. The weapons

appeared to be made from melted food tray lids; one of them measured

19 inches, and the other measured 13 inches. In January 2005, plaintiff

was found guilty of possessing a weapon. He also was found guilty in

January 2005 of threatening and refusing an order. The report states,

“[d]ue to the seriousness and number of charges QUEEN has been found

guilty of in the past twelve months, the security constraints of USP
Marion are recommended.” (Doc. 89, Attach. p. 21.).

     Plaintiff has not refuted these grounds, and he makes only bare

claims concerning the defendants’ motivation for requesting his

transfer. The Court concludes plaintiff has not plausibly stated a

claim for retaliatory conduct.

                                 Conclusion

     For the reasons set forth, the Court finds defendants’ motion

to dismiss or, in the alternative, for summary judgment should be
granted.
    IT IS, THEREFORE, BY THE COURT ORDERED the motion of defendants

Ashman, Childs, Crook, Grey, and Mildner to dismiss, or, in the

alternative, for summary judgment (Doc. 99) is granted.

    IT IS FURTHER ORDERED plaintiff’s motion for reconsideration

(Doc. 118) is denied.

    IT IS SO ORDERED.

    DATED:   This 24th day of September, 2019, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
